SUPPLEMENT DATED SEPTEMBER 8, 2011 TO STATEMENT OF ADDITIONAL INFORMATION (“SAI”) DATED MAY 1, 2011 FOR WRL FREEDOM ELITE BUILDER® WRL FREEDOM ELITE BUIDER II® WRL FREEDOM ELITE® WRL FINANCIAL FREEDOM BUILDER® WRL XCELERATORSM WRL FREEDOM EQUITY PROTECTOR® TO SAI DATED MAY 1, 2010 FOR WRL FORLIFESM TO SAI DATED MAY 1, 2004 FOR WRL FREEDOM ELITE ADVISORSM TO SAI DATED MAY 1, 1994 FOR WRL FREEDOM SP+® TO SAI DATED MAY 1, 1989 FOR THE EQUITY PROTECTOR® Each An Individual Flexible Premium Variable Life Insurance Policy and TO SAI DATED MAY 1, 2011 FOR WRL FREEDOM WEALTH PROTECTORSM A Joint Survivor Flexible Premium Variable Life Insurance Policy Issued through WRL Series Life Account By Western Reserve Life Assurance Co. of Ohio This Supplement modifies certain information contained in your WRL Freedom Elite Builder® (and Associates Policy), WRL Freedom Elite Builder II® ,WRL Freedom Elite®, WRL Financial Freedom Builder®, WRL ForLifeSM, WRL XceleratorSM (and WRL Xcelerator Exec and WRL Xcelerator Focus), WRL Freedom Equity Protector®, WRL Freedom Elite Advisor, WRL Freedom SP+®, The Equity Protector® and/or WRL Freedom Wealth ProtectorSM statements of additional information (“SAIs”).Please read it carefully and retain it for future reference.All terms that are not defined in this supplement shall have the same meanings as the same terms used in the SAIs. The following information replaces the information that is contained in your product SAI: Effective September 9, 2011, all Claims and Forms should be sent to: 4333 Edgewood Road, N.E. Cedar Rapids, Iowa 52499 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
